        Case 0:19-cv-62425-RS Document 3 Entered on FLSD Docket 09/30/2019 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      SouthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         Florida


                          Tanya Gray                                  )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-cv-62425-RS
                                                                      )
        Equifax Information Services, LLC, et al.                     )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Bank of Missouri
                                           916 North Kingshighway
                                           Perryville, MO 63775




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alan Ginsberg, Esq.
                                           12550 Biscayne Boulevard
                                           North Miami, FL 33181
                                           Phone: (800) 476-3617



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             09/30/2019
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                               s/ Janier A.
        Case 0:19-cv-62425-RS Document 3 Entered on FLSD Docket 09/30/2019 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      SouthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         Florida


                          Tanya Gray                                  )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 19-cv-62425-RS
                                                                      )
        Equifax Information Services, LLC, et al.                     )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Equifax Information Services, LLC
                                           RA: CSC Lawyers Incorporating Service Company
                                           601 Abbot Road
                                           East Lansing, MI 48823




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alan Ginsberg, Esq.
                                           12550 Biscayne Boulevard
                                           North Miami, FL 33181
                                           Phone: (800) 476-3617



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             09/30/2019
                                                                                       Signature of Clerk or Deputy Clerk
                                                                                                             s/ Janier A.
        Case 0:19-cv-62425-RS Document 3 Entered on FLSD Docket 09/30/2019 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      SouthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         Florida


                          Tanya Gray                                  )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 19-cv-62425-RS
                                                                      )
        Equifax Information Services, LLC, et al.                     )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Department of Education
                                           400 Maryland Avenue, SW
                                           Washington, D.C. 20202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alan Ginsberg, Esq.
                                           12550 Biscayne Boulevard
                                           North Miami, FL 33181
                                           Phone: (800) 476-3617



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             09/30/2019
                                                                                       Signature of Clerk or Deputy Clerk
                                                                                                             s/ Janier A.
